Title: From Benjamin Franklin to Daniel Duchemin, 12 January 1781
From: Franklin, Benjamin
To: Duchemin, Daniel


Sir,
Passy 12 Jan 1781
I received the Letter you wrote me on the 9th. Inst. desiring me to procure you some Employ.— Being myself in want of a Sober & Honest Man to take care of my Family & serve me as Maitre d’Hotel or Steward; if you are willing & capable of filling such a Place you may come here and make a Trial for a Quarter. The Wages I give, are six hundred Livs. Tournois pr Annum, & no Perquisites.
I am, Sir, Your humble Servt.
BF
Mr. D. Duchemin.
